UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54828 MEDIA ANALYTICS CORPORATION (Exact name of registrant as specified in its charter) Florida 45-0966109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 1802, 18 th Floor, Chinachem Exchange Square, 1 Hoi Wan Street Quarry Bay, Hong Kong N/A (Address of principal executive offices) (Zip Code) 852-3468-6003 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [ ] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 100,900,000 common shares issued and outstanding as of March 11, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosures 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim financial statements of Media Analytics Corporation follow. All currency references in this report are to U.S. dollars unless otherwise indicated. 3 MEDIA ANALYTICS CORPORATION (Formerly FanSport, Inc.) (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2013 (Unaudited) Balance Sheets F–1 Statements of Operations F–2 Statements of Cash Flows F–3 Notes to Financial Statements F–4 – F-9 4 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) BALANCE SHEETS December 31, March 31, 2013 2013 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,476 $ 2,470 TOTAL ASSETS $ 2,476 $ 2,470 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 39,200 $ 3,592 Note payable 4,000 4,000 Due to related party 22,715 - TOTAL LIABILITIES 65,915 7,592 STOCKHOLDERS’ DEFICIT Preferred stock, $0.0001 par value 10,000,000 shares authorized None issued or outstanding - - Common stock, $0.0001 par value 500,000,000 shares authorized 100,900,000 and 204,000,000 shares issued and outstanding At December 31, 2013 and March 31, 2013, respectively 10,090 20,400 Additional paid-in capital 10,910 600 Deficit accumulated during the development stage (84,439) (26,122) TOTAL STOCKHOLDERS’ DEFICIT (63,439) (5,122) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 2,476 $ 2,470 The accompanying notes are an integral part of these unaudited financial statements. F-1 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) STATEMENT OF OPERATIONS (Unaudited ) March 16, Three months Three months Nine months Nine months 2011 ended ended ended ended (Inception) to December 31, December 31, December 31, December 31, December 31, 2013 2012 2013 2012 2013 Revenues $ - $ - $ - $ - $ - Operating expenses Filing fees $ 2,675 $ - $ 2,675 $ - $ 2,675 General and administrative 51 212 145 4,101 12,613 Investor relations 16,155 - 16,155 - 16,155 License fees 15,123 - 18,411 - 18,411 Transfer agent fees 2,087 - 2,087 - 2,087 Professional fees 13,844 750 18,844 5,000 32,498 Total Operating Expenses 49,935 962 58,317 9,101 84,439 Net loss $ (49,935) $ (962) $ (58,317) $ (9,101) $ (84,439) Basic and diluted loss per share $ 0.00 $ 0.00 $ 0.00 $ 0.00 Weighted average number of shares outstanding - basic and diluted 100,900,000 10,200,000 134,266,909 10,200,000 The accompanying notes are an integral part of these unaudited financial statements. F-2 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) STATEMENT OF CASH FLOWS (Unaudited ) March 16, Nine months Nine months 2011 ended ended (Inception) to December 31, December 31, December 31, 2013 2012 2013 Cash Flows From Operating Activities Net loss $ (58,317) $ (9,101) $ (84,439) Changes in Operating Assets and Liabilities Increase in accounts payable and accrued expenses 35,608 39,200 Net cash provided by (used in) operating activities (22,709) (9,101) (45,239) Cash Flows From Financing Activities Proceeds from note payable - - 4,000 Common shares issued for cash - - 21,000 Proceeds from related party 22,715 - 22,715 Net cash provided by financing activities 22,715 - 47,715 Increase (decrease) in cash and cash equivalents 6 (9,101) 2,476 Cash and cash equivalents at Beginning of Period 2,470 11,522 - Cash and cash equivalents at End of Period $ 2,476 $ 2,421 $ 2,476 Supplemental Disclosures of Cash Flow Information Cash Paid For: Interest expense $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these unaudited financial statements. F-3 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) NOTES TO THE FINANCIAL STATEMENTS December 31, 2013 (Unaudited ) NOTE 1. GENERAL ORGANIZATION AND BUSINESS Media Analytics Corporation (formerly FanSport, Inc.) (the “Company”) is a development stage company that was incorporated on March 16, 2011, and intends to develop and provide a social gaming mobile applications for fantasy sports enthusiasts. Effective September 3, 2013, the Company changed its name from FanSport, Inc. to Media Analytics Corporation. The Company will provide this audience the ability to draft, trade, and track their sports fantasy leagues right on their phone. The Company plans to provide a unique way to track your fantasy sports leagues via a mobile application. The Company’s products will allow the participant to load all of their leagues on their phone. This will allow them to perform their initial draft via their mobile device. The social gaming mobile applications will also allow customizable scoring systems, live scoring, flexible sort able stats and many more options so that participants can customize the league to fit their own desires. Once the league begins they will be able to track their scoring in real time and the standings will be updated real time. Finally their platform will allow the participants to make adjustments to their roster via their mobile device. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The Company is currently a development stage enterprise reporting under the provisions of FASB ASC 915, Development Stage Entity . These financial statements are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. The Company’s fiscal year end is March 31. Cash and Cash Equivalents Cash and cash equivalents are reported in the balance sheet at cost, which approximates fair value. For the purpose of the financial statements cash equivalents include all highly liquid investments with an original maturity of three months or less when purchased. Earnings (Loss) per Share The Company adopted FASB ASC 260, Earnings per Share . Basic earnings (loss) per share is calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares outstanding during the year. Diluted earnings (loss) per share is calculated by dividing the Company’s net loss available to common shareholders by the diluted weighted average number of shares outstanding during the period. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. There were no diluted or potentially diluted shares outstanding for all periods presented. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown, and none are contemplated in the near future. F-4 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) NOTES TO THE FINANCIAL STATEMENTS December 31, 2013 (Unaudited ) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Income Taxes The Company adopted FASB ASC 740, Income Taxes , at its inception. Under FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. No deferred tax assets or liabilities were recognized as of December 31, 2013 or March 31, 2013, respectively. Fair Value of Financial Investments The fair value of cash and cash equivalents, accounts payable, accrued liabilities, and notes payable approximates the carrying amount of these financial instruments due to their short term maturity. Advertising The Company will expense advertising as incurred. The advertising since inception has been $0. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue and Cost Recognition The Company has no current source of revenue; therefore the Company has not yet adopted any policy regarding the recognition of revenue or cost. Related Parties Related parties, which can be a corporation, individual, investor or another entity are considered to be related if the party has the ability, directly or indirectly, to control the other party or exercise significant influence over the Company in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. The Company has these relationships. F-5 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) NOTES TO THE FINANCIAL STATEMENTS December 31, 2013 (Unaudited ) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - C ontinued Property The Company does not own any real estate or other property. The Company’s office is located at STE 1802, 18th Floor, Chinachem Exchange Square, 1 Hoi Wan Street, Quarry Bay, K3 00000, Hong Kong. Our contact number is 852-3100-0566. Recent Authoritative Accounting Pronouncements The Company has adopted all recently issued accounting pronouncements. The adoption of the accounting pronouncements including those not yet effective is not anticipated to have a material effect on the financial position or results of operations of the company. NOTE 3. INCOME TAXES The Company provides for income taxes under ASC Topic 740 which requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect currently. ASC Topic 740 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. In the Company’s opinion, it is uncertain whether they will generate sufficient taxable income in the future to fully utilize the net deferred tax asset. Therefore, the net deferred tax asset and income tax expense have been fully offset by a valuation allowance at December 31, 2013, leaving a balance of $0. The Company reviews tax positions taken to determine if it is more likely than not that the position would be sustained upon examination resulting in an uncertain tax position. The Company did not have any material unrecognized tax benefit at December 31, 2013. The Company recognizes interest accrued and penalties related to unrecognized tax benefits in tax expense. During thenine months ended December 31, 2013, the Company recognized no interest and penalties. The Company has filed all income tax returns since inception. All tax periods since inception remain open to examination by the taxing jurisdiction to which the Company is subject. At December 31, 2013, the Company had net loss carry forwards of $84,439, which expire through its tax year ending 2032. Utilization of the net operating loss carryforwards may be limited in accordance with IRC Section 382 in the event of certain shifts in ownership. NOTE 4. NOTE PAYABLE The Company issued notes payable on January 17, 2013 and February 6, 2013 in the amount of $2,000 each to one investor. The notes both bear interest at 5% and are payable on demand . F-6 MEDIA ANALYTICS CORPORATION ( Formerly FanSport, Inc.) (A Development Stage Company ) NOTES TO THE FINANCIAL STATEMENTS December 31, 2013 (Unaudited ) NOTE 5. STOCKHOLDERS’ DEFICIT Preferred Stock There are 10,000,000 Preferred Shares at $0.0001 par value authorized with none issued and outstanding at December 31, 2013and March 31, 2013, respectively. Common Stock On March 16, 2011, the Company issued 180,000,000 of its $0.0001 par value common stock at $0.001 per share for $9,000 cash to the founder of the Company. The issuance of the shares was made to the former and sole officer and director of the Company and an individual who is a sophisticated and accredited investor, therefore, the issuance was exempt from registration of the Securities Act of 1933 by reason of Section 4 (2) of that Act. On August 30, 2011, the Company issued 24,000,000 common shares at $0.0005 per share yielding net proceeds of $12,000. On January 31, 2013, the Board of Directors of the Company approved Articles of Amendment to our Articles of Incorporation which will affect a 20 for one forward stock split of our issued and outstanding common stock. The forward stock split will be distributed to all shareholders of record on February 25, 2013. No cash will be paid or distributed as a result of the forward stock split and no fractional shares will be issued. All fractional shares, which would otherwise be required to be issued as a result of the stock split, will be rounded up to the nearest whole share. There will be no change in the par value of our common stock. On June 28, 2013, the sole officer and director cancelled 103,100,000 common shares which were returned to treasury. There are 500,000,000 common shares at $0.0001 par value authorized with 100,900,000 and 204,000,000 shares issued and outstanding at December 31, 2013and March 31, 2013, respectively. NOTE 6. RELATED PARTY TRANSACTIONS An officer and director of the Company is involved in business activities outside of the Company and may, in the future, become involved in other business opportunities that become available. They may face a conflict in selecting between the Company and other business interests. The Company has not formulated a policy for the resolution of such conflicts. Amount due to related party of $22,715 at December 31, 2013, is non-interest bearing, unsecured and with no fixed terms of repayment. NOTE 7. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. For the period March 16, 2011 (date of inception) through December 31, 2013 the Company has had a net loss of $84,439. As of December 31, 2013, the Company has not emerged from the development stage. In view of these matters, recoverability of any asset amounts shown in the accompanying financial statements is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. Since inception, the Company has financed its activities from the sale of equity securities. The Company intends on financing its future development activities and its working capital needs largely from loans and the sale of public equity securities with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations, if ever, are sufficient to fund working capital requirements. F-7 MEDIA ANALYTICS CORPORATION (
